3:19-cv-03074-SEM-TSH # 1   Page 1 of 7                                  E-FILED
                                             Tuesday, 19 March, 2019 09:04:21 AM
                                                    Clerk, U.S. District Court, ILCD




                                          19-3074
3:19-cv-03074-SEM-TSH # 1   Page 2 of 7
3:19-cv-03074-SEM-TSH # 1   Page 3 of 7
3:19-cv-03074-SEM-TSH # 1   Page 4 of 7
3:19-cv-03074-SEM-TSH # 1   Page 5 of 7
3:19-cv-03074-SEM-TSH # 1   Page 6 of 7
3:19-cv-03074-SEM-TSH # 1   Page 7 of 7
